Case 1:20-cr-00513-AT

Federal Defenders
OF NEW YORK, INC.

Document 25 Filed 02/08/2 Ty; 9Paos NY 1

  

DOCUMENT
ELECTRONICALLY FILED
DOC #:
: 2/8/
52 Duane Stre DATE FILED: 2/8/2021
Tel: ee

 

David E. Patton

Executive Director

BY ECF

The Honorable Judge Analisa Torres
United States District Judge
Southern District of New York

500 Pearl Street

New York, NY 10007

Southern District of New York
Jennifer L. Brown
Attomey-in-Charge

February 5, 2021

RE: United States v. Eva Christine Rodriguez and Sergio Lorenzo Rodriguez

20 Cr. 513 (AT)

Honorable Judge Torres:

Defense counsel for Eva Christine Rodriguez and Sergio Lorenzo Rodriguez jointly
respectfully submit this letter, with the Government’s consent, to request a two-month
adjournment of the status conference in the above-captioned case, currently scheduled for February
17, 2021. An adjournment is necessary in order for counsel to continue reviewing the
Government’s discovery production and to discuss possible pretrial dispositions.

Thank you for your consideration of this request.

GRANTED. The conference scheduled for February

17, 2021, is ADJOURNED to April 21, 2020, at 1:00 Respectfully submitted,
p-m. Time until April 21, 2021, is excluded under the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the /s/ Marne L. Lenox

ends of justice served by excluding such time outweigh
the interests of the public and Defendant in a speedy
trial in that this will permit counsel additional time to

 

Marne L. Lenox
Assistant Federal Defender
(212) 417-8721

review discovery and determine if there are pretrial

motions to file.
SO ORDERED.

Dated: February 8, 2021

On-

 

New York, New York

ANALISA TORRES

United States District Judge
